DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1, 3-7, and 9 are pending in the present application. Claim 6 is withdrawn as being directed to a non-elected invention. Thus, claims 1, 3-5, 7, and 9 are under consideration in this office action.

Response to Arguments
35 USC § 103
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the equations in applicant’s specification paragraphs [0046]-[0047] (Formulas 1-3) and Fig. 4 are distinct from the equations in Funane paragraphs [0162]-[0163] and Fig. 35. Applicant asserts that the inherent/fundamental relationships between the optical path length of light through an object between a light source and a light detector are independent components (i.e. the scalp signal values (measured at short SD distance detector) and brain signal values (extracted by subtracting the scalp signal values from the combined scalp-brain signal values measured at long SD distance detector) are components of the combined scalp-brain signal value), are not relied upon in the applicant’s disclosure. This is not supported by the record. The inherent/fundamental relationship of the optical path length through an object is the basis of the SD distance method of separating scalp and brain signals using a short and long SD distance between the source and detectors. Compare applicant’s drawings Figs. 2-4, and 6-8 demonstrating measurement of the optical path length between short and long SD distance with Funane Figs. 2-8, 35 also demonstrating measurement of the optical path length between short and long SD distance. The equations y=c for the scalp, short SD distance, signal value, y=a(x-Xs) for the extracted s)+c for the combined scalp-brain, long SD distance, signal value represent the fundamental optical path length relationship according to the Beer-Lambert Law for any value of y, x, Xs, and c that is common to both the present application and Funane. This relationship exists across all measurement times as reflected by the absence of a time, ‘t’, term in the equations for the scalp, brain, and combined scalp-brain optical path lengths/signal intensities. 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 1 is rejected over the combination of Funane in further view of Zhang. Zhang equations (3) and (5) explictly demonstrate real-time sample by sample extraction of brain activity value, ‘e’, by subtracting real-time measured scalp signal value, ‘x’, from real-time measured combined scalp-brain signal value, ‘y’. at time, ‘i’, Zhang, 2. Multidistance Optode Configuration and Adaptive Filtering Algorithm to Remove Global Interference. 
Applicant further argues that Funane’s optical path length does not correspond to hemoglobin values. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., translating signal intensity and optical path length to hemoglobin values) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In arguendo, the measured signal intensity at the detector is related to the hemoglobin value by the Beer-Lambert law. As stated in Funane “Specifically, a digital signal converted by the analog-to-digital converter 105 is received and an oxygenated hemoglobin concentration length change and deoxygenated hemoglobin concentration length change (oxy-Hb and deoxy-Hb) are calculated from change in a detected light intensity or change in an absorbance based on the digital signal on the basis of, for example, a method disclosed in Non-Patent Literature 1. Here, the concentration length change is a changed amount of a product of the concentration and an optical path length” Funane [0104], also see [0003], [0108]-[0109], [0112]-[0113], [0160], [0175], 
Applicant repeats arguments that independent component analysis prevents real-time use of Funane and again asserts that the disclosure of paragraphs [0021] and [0048] presents an improvement over Funane by asserting a real-time advantage. As stated in the non-final rejection of 12/30/2020 (internal citations omitted): 
Applicant repeats arguments previously presented with regard to “independent component analysis” in an attempt to distinguish Funane’s use of ICA from the disclosure present in paragraphs [0046]-[0048] of applicant’s specification. 

Applicant’s argument implies that determining a model by calculating coefficients for the brain and scalp equations prevents Funane from being used in real-time. This is incorrect. Both the applicant’s specification and Funane calculate coefficients for the brain and scalp equations derived from the linear regression. As stated in the final action of 09/11/2020

As stated in the non-final rejection of 04/22/2020, “That “no result can be obtained during measurement with the technique of the Funane reference” is a mere conclusory statement that is unsubstantiated by the applicant’s specification. At least paragraphs [0046] – [0048] of the applicant’s specification state that “Performing linear regression according to formula 3 using these signals gives values at time t… giv[ing] a value of skin blood flow-derived signal amplitude at that time and a value of brain blood flow-derived signal amplitude with an arbitrary SD” and “the skin blood flow-derived signal and/or brain blood flow-derived signal associated with the measurement time is calculated from a plurality of measurement signals measured in association as signals at certain measurement time using SD distance dependency of the measurement signals”. Thus, the applicant’s specification relies on the use of a linear regression of a plurality of measurement signal values and establishes the relationship between the skin and brain signals via the respective linear regression to determine the x-intercept, Xs0, for arbitrary and given SD distances of 15 mm and 30 mm. Similarly, in the Funane reference the same inventor discloses that a linear regression is used to identify the x-intercept, Xsgray, for arbitrary and given SD distances of 15 mm and 30 mm. In fact, Formulas 1-3 of the applicant’s specification parallel Equations 8-10 of the Funane reference and paragraphs [0046]-[0048] of the applicant’s specification parallels the disclosure of paragraphs [0162]-[0168] of the Funane reference. 

Funane reference’s use of the phrase “independent component analysis” refers to the determination of equations corresponding to each of the scalp and brain blood flow signals. Funane’s disclosure of rearranging Equations 8 and 9 to solve for the signal corresponding to each of the scalp and brain components is mirrored in the applicant’s disclosure of rearranging Formulas 1 and 2 to solve for the signal corresponding to each of the scalp and brain components. This parallel can be readily observed in at least Figure 4 of the applicant’s specification and Figure 35 of the Funane reference. One of ordinary skill in the art before the effective filing date of the claimed invention may readily determine the gradient, a, and x-intercept, xs0 or xsgray in the applicant’s specification and Funane reference, respectively, of the combined signal, y, as shown in Figure 36 of the Funane reference given the SD distances (15 mm and 30 mm in the examples presented in common between the applicant’s specification and the Funane reference). For example, the gradient of the line defined by [15,y(15)] and [30,y(30)] in Figure 36 of Funane as defined by the formula for a line, y=mx+b wherein m is the slope and m=(y2-y1)/(x2-x1), is gray) from any given measurement.

Applicant attempts to “contrast” this with the disclosure of paragraphs [0021] and [0048] of the specification. [0021] presents mere conclusory statements of the intended real-time use of the previously disclosed apparatus and process. As addressed above, Formulas 1-3 of the applicant’s specification parallel Equations 8-10 of the Funane reference and paragraphs [0046]-[0048] of the applicant’s specification parallels the disclosure of paragraphs [0162]-[0168] of the Funane reference. 

Furthermore, applicant does not address the teachings of Funane in further view of Zhang but merely asserts Funane does not teach a real-time application of the optical path length relationship. Applicant is again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 1 is rejected over the combination of Funane in further view of Zhang. Zhang equations (3) and (5) explictly demonstrate real-time sample by sample extraction of brain activity value, ‘e’, by subtracting real-time measured scalp signal value, ‘x’, from real-time measured combined scalp-brain signal value, ‘y’. at time, ‘i’, Zhang, 2. Multidistance Optode Configuration and Adaptive Filtering Algorithm to Remove Global Interference.

Objections and Rejections
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 18-19 recite “a plurality substantially simultaneous measurement times”. This should read “a plurality of substantially simultaneous measurement times.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Funane et al. (WO2012/005303), hereinafter “Funane” in further view of Zhang et al. (“Adaptive filtering for global interference cancellation and real-time recovery of evoked brain activity: a Monte Carlo simulation study”, 2007), hereinafter “Zhang”.


one or more light sources ("one or more light sources 101" Funane, [0036]) configured to irradiate a subject with light at one or more irradiation points on the subject ("The light incident on the living body" Funane, [0036]);
one or more light detectors ("one or more optical detectors 102" Funane, [0036]) configured to detect ("capable of detecting light coming out to be scattered and absorbed propagate through the living body" Funane, [0036]) the light propagated within the subject ("Light 30 is incident from the irradiation point 12 to the subject 10" Funane, [0036]; "coming out to be scattered and absorbed propagate through the living body" Funane, [0036]) and emitted at one or more light detection points ("a detection point located at a position away from the irradiation point" Funane, [0036])
a controller ("controlled by an analysis unit 106" Funane, [0038]) configured to control the one or more light sources ("controls the light source driver 103" Funane, [0038]) and the one or more light detectors ("gains control of the optical detector 102" Funane, [0041]) to analyze a plurality of measurement signals values obtained by the one or more light detectors ("executes the analysis on the basis of the signal detected by the optical detector 102" Funane, [0040]); and
a display device ("display part 109" Funane. [0042]) configured to display an analysis result from the controller (“the measurement result can be displayed” Funane, [0042]), 
the light sources and the light detectors (“Light 30 is incident from the irradiation point 12 to the subject 10” [0036]; light 30... is incident on subject 10" Funane, [0036]) are configured with different first and second SD distances provided between the irradiation points and the detection points are arranged on the subject ("each of the plurality of light irradiating means, and each of the plurality of light detection means, arranged to the SD distance" Funane, [0029]), where each of the SD distances is respectively defined as a distance between one of the irradiation points and one of the detection points on the subject (“SD distance is defined as the distance between the detection point 13 and the irradiation point 12” 
the controller is configured to display a time waveform, an intensity distribution diagram, or both the time waveform and the intensity distribution diagram for at least one of the skin blood flow-derived signal value and the brain blood flow-derived signal value on the display device (time series signal from the brain, #172, and signal from the scalp, #173, are displayed, Funane, Fig. 32; map, #301, displays the amplitude value of the brain and scalp signals, Funane, Fig. 33).
However, the first embodiment of Funane may not disclose the controller is configured to repeatedly separate a skin blood flow derived signal value and a brain blood flow-derived signal value at a plurality substantially simultaneous measurement times from the measurement signal values which are each measured at the substantially simultaneous measurement times according to an inclination which is calculated at the substantially simultaneous measurement times and which is dependent on a difference between the measurement signal values measured at the first and second SD distances at the substantially simultaneous measurement times and on a difference between the first and second SD distances,
the controller is configured to calculate the brain blood flow-derived signal value as a value of a(t)*(SD1-xs0), where 'SD1' is the first SD distance which is greater than the second SD distance, 'xs0' is a constant value that corresponds to a shortest SD distance where light can reach the brain, and a(t) is the inclination represented by the following formula:
a(t)=(y1(t)-y2(t))/(SD1-SD2), and
where 't' corresponds to the substantially simultaneous measurement time, 'SD2' is the second SD distance which less than 'SD1 ', 'y1(t)' is the measurement signal value corresponding to 'SD 1 ', and 'y2(t)' is the measurement signal value corresponding to 'SD2', and
display the signal values at the substantially simultaneous measurement time.
However, another embodiment of Funane teaches the controller is configured to separate a skin blood flow-derived signal value and a brain blood flow-derived signal value from the measurement signal values at a time according to an inclination which is dependent on a difference between the measurement gray)” Funane, [0104] – [0115], Fig. 35; a being the “inclination” or slope of the linear model; “the component contribution value at each measurement point of the common component is proportional to the optical path length, and the component contribution value is plotted with respect to the SD distance, for example (36) (SD distance 15 mm), 30 mm of data is used) in Fig. 36” Funane, [0109]; Figure 36 shows that the linear regression of two SD distances 15 mm and 30 mm defines the gradient, a, “the inclination” and the x-intercept, Funane, Fig. 36; “SD distance-component contribution value distribution of each independent component is obtained from actual measurement data, which is obtained by linear regression” Funane, [0114]; “a case where measurement points with SD distances of 15 mm and 30 mm are used… an SD distance (x-axis_ a regression line in a weighted value (y-axis) distribution is obtained… and a x intercept (Xs) [mm] and the gradient a [m mm/mm] are calculated” Funane, [0115]; “This embodiment enables the separation of the brain-derived and skin-derived signals in the NIRS signal”  Funane, [0118]), and
the controller is configured to calculate the brain blood flow-derived signal value as a value of a(t)*(SD1-xs0), where 'SD1' is the first SD distance which is greater than the second SD distance, 'xs0' is a constant value that corresponds to a shortest SD distance where light can reach the brain (“the length of the scalp optical path is set to a constant value, assuming that the x intercept of the ash white is a positive straight line, (8) and the model can be modeled as shown in formula (9)” Funane, [0104]; “(Xs) is x when the left side of the number 10 is set to 0” Funane, [0109]; this is an inherent property of the x-intercept as the x-intercept is the point where the gray matter contribution value, y, is 0 and for given SD distances, the x-intercept is defined by the linear regression between those points as defined by y=(x-Xsgray); also see Figs. 35 and 36), and a(t) is the inclination represented by the following formula:  a(t)=(y1(t)-y2(t))/(SD1-SD2) (“classification of brain-derived and skin-derived data with the x-intercept. Figure 35 is a model of partial light path length of the scalp and gray matter… y = a(x-Xsgray)” Funane, [0104] – [0115], Fig. 35; a 
where 't' is the measurement time (“time axis is adjustable scroll bar 303 of the display time” Funane, [0102]; “[a]t this time the scalp optical path length constant value, the gray matter of the x-intercept is assumed to positive linear” Funane, [0102] and [0104]; the linear model is applied for each point in time)  'SD2' is the second SD distance which less than 'SD1' (XSgray is the x-intercept of the model and is less than the x value it is subtracted from in the linear model, Funane, Fig. 35), 'y1 (t)' is the measurement signal value corresponding to 'SD 1 ', and 'y2(t)' is the measurement signal value corresponding to 'SD2' (XSgray corresponds to an optical path length value on the y axis and x corresponds to another optical path length on the y axis, Funane, Fig. 35; “the component contribution value at each measurement point of the common component is proportional to the optical path length, and the component contribution value is plotted with respect to the SD distance, for example (36) (SD distance 15 mm), 30 mm of data is used) in Fig. 36” Funane, [0109]; Figure 36 shows that the linear regression of two SD distances 15 mm and 30 mm are defined by the component contribution value, Funane, Fig. 36; “SD distance-component contribution value distribution of each independent component is obtained from actual measurement data, which is obtained by linear regression” Funane, [0114]; “a case where measurement points with SD distances of 15 mm and 30 mm are used… an SD distance (x-axis_ a regression line in a weighted value (y-axis) distribution is obtained” Funane, [0115]).

However, while Funane discloses obtaining a skin and brain blood flow derived signal, Funane may not explictly disclose to repeatedly separate a skin blood flow derived signal value and a brain blood flow-derived signal value at a plurality substantially simultaneous measurement times from the measurement signal values which are each measured at the substantially simultaneous measurement times, to calculate at a substantially simultaneous measurement time, to measure at the first and second SD distances at the substantially simultaneous measurement time, and display the skin blood flow-derived signal value and the brain blood flow-derived signal value at the substantially simultaneous measurement time.
However, in the same field of endeavor Zhang teaches to repeatedly separate a skin blood flow derived signal value and a brain blood flow-derived signal value at a plurality substantially simultaneous measurement times from the measurement signal values which are each measured at the substantially simultaneous measurement times, to calculate at a substantially simultaneous measurement time, to measure at the first and second SD distances at the substantially simultaneous measurement time (“a novel method for global interference reduction and real-time recovery of evoked brain activity… a measurement of superficial layer hemodynamics e.g., using a short source-detector separation makes a good reference in adaptive interference cancellation. The adaptive-filtering-based algorithm is shown to be resistant to errors in source-detector position information as well as to errors in the differential pathlength factor (DPF). The technique can be performed in real time,” Zhang, Abstract; “With appropriate source and detector placement, we can make one channel primarily sensitive to the shallow 2Hb], the variation of oxygenated hemoglobin, as a function of time… Here the Δ[HHb] (or Δ[O2Hb] acquired from far source-detector seperations… Δ[HHb] (or Δ[O2Hb]) acquired from short source-detector separations… This algorithm is simple and fast, features needed for real-time applications, especially for applications such as diffuse optical imaging where hundreds of channels would have to be processed in real time,” also see equations (3) and (5) demonstrating real-time sample by sample extraction of brain activity value by subtracting real-time measured scalp signal value from real-time measured combined scalp-brain signal value, Zhang, 2. Multidistance Optode Configuration and Adaptive Filtering Algorithm to Remove Global Interference; Figs. 4, 5, and 8 of Zhang show display of real-time measured combined scalp-brain signal value and scalp signal value at an SD distance of 4.5 cm and 1.5 cm, respectively, and the real-time calculated brain signal), and
display the skin blood flow-derived signal value and the brain blood flow-derived signal value at the substantially simultaneous measurement time (Figs. 4, 5, and 8 of Zhang show display of real-time measured combined scalp-brain signal value and scalp signal value at an SD distance of 4.5 cm and 1.5 cm, respectively, and the real-time calculated brain signal).
It would have been obvious to one of ordinary skill in the art to have modified Funane’s disclosure of a method to differentiate scalp and brain blood flow signals with Zhang’s teaching of differentiating measurements in real time as Zhang explicitly states that “a real-time removal of global interference and recovery of evoked brain activity is practical on even modestly current computer hardware, an important feature required for applications such as brain activity localization, biofeedback, and potential neuroprosthetic devices” (Zhang, Real-Time Implementation of the Methodology).



Regarding claim 5, Funane discloses the light detectors are configured to detect at least two different wavelengths of the light from the light irradiation sources at different measurement times ("In the biological photometric device, the one or plurality of light detecting units may detect a signal from at least two kinds of the plurality of light irradiating units at different timings" Funane, [0021]; “two wavelengths, for example, a light source 402a and 402c is 695 nm, light source 402b and 402d is 830 nm” Funane, [0123]).

Regarding claim 7, the second embodiment of Funane discloses the controller is configured to calculate the skin blood flow-derived signal and the brain blood flow-derived signal (“classification of brain-derived and skin-derived data with the x-intercept. Figure 35 is a model of partial light path length of the scalp and gray matter… y = a(x-Xsgray)” Funane, [0104] – [0115], Fig. 35; a being the “inclination” or slope of the linear model; “the component contribution value at each measurement point of the common component is proportional to the optical path length, and the component contribution value is plotted with respect to the SD distance, for example (36) (SD distance 15 mm), 30 mm of data is used) in Fig. 36” Funane, [0109]; Figure 36 shows that the linear regression of two SD distances 15 mm and 30 mm defines the gradient, a, “the inclination” and the x-intercept, Funane, Fig. 36; “SD distance-component contribution value distribution of each independent component is obtained from actual measurement data, which is obtained by linear regression” Funane, [0114]; “a case where measurement 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Funane’s disclosure of determining scalp and gray matter via a threshold with the other embodiment of Funane’s teaching of determining scalp and gray matter via the x-intercept as Funane explicitly states that “[t]his embodiment enables the separation of the brain-derived and skin-derived signals in the NIRS signal and the display of the results, it is possible to perform execution and analysis of various brain function measurements with higher precision”  (Funane, [0118]).
However, Funane may not explictly disclose to repeatedly calculate the skin blood flow-derived signal value and the brain blood flow-derived signal value in real-time at each of the plurality of substantially simultaneous measurement times until the measurement is determined to be finished.
However, in the same field of endeavor, Zhang teaches to repeatedly calculate the skin blood flow-derived signal value and the brain blood flow-derived signal value in real-time at each of the plurality of substantially simultaneous measurement times until the measurement is determined to be finished (“a novel method for global interference reduction and real-time recovery of evoked brain activity… a measurement of superficial layer hemodynamics e.g., using a short source-detector separation makes a good reference in adaptive interference cancellation. The adaptive-filtering-based algorithm is shown to be resistant to errors in source-detector position information as well as to errors in the differential pathlength factor (DPF). The technique can be performed in real time,” Zhang, Abstract; “With appropriate source and detector placement, we can make one channel primarily sensitive to the shallow layer hemodynamic changes (S-D1, with close separation of source and detector; Fig. 1) and another channel sensitive to hemodynamic changes, both in the shallow layer (unavoidably) and on the cerebral cortex (S-D2, with far separation of source and detector… obtain the concentration of Δ[HHb],  2Hb], the variation of oxygenated hemoglobin, as a function of time… Here the Δ[HHb] (or Δ[O2Hb] acquired from far source-detector seperations… Δ[HHb] (or Δ[O2Hb]) acquired from short source-detector separations… This algorithm is simple and fast, features needed for real-time applications, especially for applications such as diffuse optical imaging where hundreds of channels would have to be processed in real time,” also see equations (3) and (5) demonstrating real-time sample by sample extraction of brain activity value by subtracting real-time measured scalp signal value from real-time measured combined scalp-brain signal value, Zhang, 2. Multidistance Optode Configuration and Adaptive Filtering Algorithm to Remove Global Interference; Figs. 4, 5, and 8 of Zhang show display of real-time measured combined scalp-brain signal value and scalp signal value at an SD distance of 4.5 cm and 1.5 cm, respectively, and the real-time calculated brain signal).
It would have been obvious to one of ordinary skill in the art to have modified Funane’s disclosure of a method to differentiate scalp and brain blood flow signals with Zhang’s teaching of differentiating measurements in real time as Zhang explicitly states that “a real-time removal of global interference and recovery of evoked brain activity is practical on even modestly current computer hardware, an important feature required for applications such as brain activity localization, biofeedback, and potential neuroprosthetic devices” (Zhang, Real-Time Implementation of the Methodology).

Regarding claim 9, Funane discloses the controller is configured to calculate the inclination   (“classification of brain-derived and skin-derived data with the x-intercept. Figure 35 is a model of partial light path length of the scalp and gray matter… y = a(x-Xsgray)” Funane, [0104] – [0115], Fig. 35; a being the “inclination” or slope of the linear model; “the component contribution value at each measurement point of the common component is proportional to the optical path length, and the component contribution value is plotted with respect to the SD distance, for example (36) (SD distance 15 mm), 30 mm of data is used) in Fig. 36” Funane, [0109]; Figure 36 shows that the linear regression of two SD distances 15 mm and 30 mm defines the gradient, a, “the inclination” and the x-intercept, Funane, Fig. 36; 
However, in the same field of endeavor, Zhang teaches calculat[ing] in real time (“a novel method for global interference reduction and real-time recovery of evoked brain activity… a measurement of superficial layer hemodynamics e.g., using a short source-detector separation makes a good reference in adaptive interference cancellation. The adaptive-filtering-based algorithm is shown to be resistant to errors in source-detector position information as well as to errors in the differential pathlength factor (DPF). The technique can be performed in real time,” Zhang, Abstract; “With appropriate source and detector placement, we can make one channel primarily sensitive to the shallow layer hemodynamic changes (S-D1, with close separation of source and detector; Fig. 1) and another channel sensitive to hemodynamic changes, both in the shallow layer (unavoidably) and on the cerebral cortex (S-D2, with far separation of source and detector… obtain the concentration of Δ[HHb],  the variation of deoxygenated hemoglobin, and Δ[O2Hb], the variation of oxygenated hemoglobin, as a function of time… Here the Δ[HHb] (or Δ[O2Hb] acquired from far source-detector seperations… Δ[HHb] (or Δ[O2Hb]) acquired from short source-detector separations… This algorithm is simple and fast, features needed for real-time applications, especially for applications such as diffuse optical imaging where hundreds of channels would have to be processed in real time” Zhang, Multidistance Optode Configuration and Adaptive Filtering Algorithm to Remove Global Interference).
It would have been obvious to one of ordinary skill in the art to have modified Funane’s disclosure of a method to differentiate scalp and brain blood flow signals with Zhang’s teaching of differentiating measurements in real time as Zhang explicitly states that “a real-time removal of global interference and recovery of evoked brain activity is practical on even modestly current computer .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Funane in further view of Zhang as applied to claim 1 above, and further in view of Kastle et al. (U.S. Patent No. 6,725,074), hereinafter “Kastle”.
Funane discloses the skin contribution ratio (“the skin contribution rate” Funane, [0130]) and a preset threshold value (“the independent component less than the threshold is not a brain-derived component… Such a component is considered to be a component derived from the skin” Funane, [0061]; “the result of the reconstruction using the independent components less than or equal to the threshold and less than the threshold results in brain-derived signals and skin-derived signals, respectively” Funane, [0061]), the brain contribution ratio (“the brain contribution rate” Funane, [0130]) and a preset threshold value (“the independent component less than the threshold is not a brain-derived component… Such a component is considered to be a component derived from the skin” Funane, [0061]; “the result of the reconstruction using the independent components less than or equal to the threshold and less than the threshold results in brain-derived signals and skin-derived signals, respectively” Funane, [0061]).
	However, Funane may not disclose to output an alert upon determining exceeding or being less than a preset threshold.
	However, in the same field of endeavor, Kastle teaches an alert is output in response to determining exceeding ("the measurement quantity described by the quality indicator changes when the quality indicator value exceeds one or several given threshold values" Kastle, Col. 4, lines 51-54) or being less than ("When the signal quality drops to below a required threshold value, an acoustic alarm signal is triggered upon the loss of the signal" Kastle, Col. 2, line 67 and Co1. 3, lines 1 and 2) a preset threshold.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Funane’s disclosure of thresholds to separate scalp and brain contributions with Kastle’s disclosure of outputting an alert during measurement in response to a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785